Citation Nr: 0300074	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-01 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to veteran status.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The service department has not have verified active 
military service by the appellant.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2001 decision by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
which determined that the appellant was ineligible to 
receive VA benefits because he was not entitled to veteran 
status.


REMAND

The appellant claims entitlement to VA benefits as a 
result of his civilian work with Bethlehem Steel 
Corporation, Todd Shipyards Corporation and "Navy Special 
Services."  In a statement received in February 2001, the 
appellant requested a hearing before the RO which has not 
been accomplished.  The case, therefore, is REMANDED to 
the RO to accommodate that request.

The RO should undertake appropriate action to 
schedule the appellant for an RO hearing.  
Notice should be sent to the appellant and to 
his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the 
hearing.

The case should then be returned to the Board, if in 
order, following the requested development, and the 
completion of the usual adjudicative procedures.  No 
action is required of the appellant or his representative 
until further notice, but the appellant may furnish 
additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of 
this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the 
claim as a result of this action.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




